Case: 19-60446     Document: 00515665967         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                  No. 19-60446
                                Summary Calendar
                                                                           FILED
                                                                    December 8, 2020
                                                                      Lyle W. Cayce
   Grace Wanjiku Njenga,                                                   Clerk

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 871 620


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Grace Wanjiku Njenga, a native and citizen of
   Kenya, seeks review of the Board of Immigration Appeals’ (BIA) dismissal
   of her appeal from the Immigration Judge’s (IJ) denial of, inter alia,
   adjustment of status and order of removal. Njenga maintains the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60446        Document: 00515665967        Page: 2    Date Filed: 12/08/2020




                                    No. 19-60446


   improperly adopted the IJ’s finding that she filed a frivolous asylum
   application and is, therefore, statutorily ineligible for adjustment of status.
   Her claim fails.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), our court reviews legal conclusions de novo and factual
   findings for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517–18 (5th Cir. 2012). Under the substantial evidence standard, “petitioner
   has the burden of showing that the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Id. at 518 (internal
   quotation marks and citation omitted).
          Under 8 U.S.C. § 1158(d)(6), if an alien knowingly makes a frivolous
   application for asylum, the alien “shall be permanently ineligible” for any
   immigration benefits. “[A]n asylum application is frivolous if any of its
   material elements is deliberately fabricated.” 8 C.F.R. § 1208.20. Deliberate
   fabrication requires knowingly and intentionally misrepresenting the truth.
   Matter of Y-L-, 24 I. & N. Dec. 151, 156 (B.I.A. 2007). A misrepresentation
   is material if it “has a natural tendency to influence . . . the decision of the
   decisionmaking body to which it was addressed”. Kungys v. United States,
   485 U.S. 759, 770 (1988) (internal quotation marks and citation omitted).
          In affirming the IJ’s finding that Njenga filed a frivolous asylum
   application, the BIA noted inconsistencies regarding an alleged attack on
   Njenga and her family in Kenya. In her application, Njenga stated she was
   asleep at home with her husband, Bernard, and her two children, Roy and
   Jessica, when they were attacked by members of the Mungiki sect. Njenga
   later admitted, however, that Jessica was not her daughter but her sister. She
   also explained she was separated and not living with Bernard at the time of
   the attack. Njenga contends: the BIA failed to consider Kenya’s informal
   guardianship custom whereby it is common for older children to raise




                                          2
Case: 19-60446      Document: 00515665967             Page: 3   Date Filed: 12/08/2020




                                     No. 19-60446


   younger siblings as their own children; she did not have an opportunity to
   explain her inconsistent stories; the inconsistencies were not material to her
   asylum application; and the IJ’s adverse credibility finding concerning
   Njenga was not supported by substantial evidence.
          Regardless of whether it is common in Kenyan culture to raise a sibling
   as a child (and no legal documents conferring guardianship were provided),
   Njenga admitted she knowingly stated false information on her asylum
   application by listing Jessica as her daughter.          Njenga also provided
   inconsistent stories of the alleged attack on her family, did not disclose the
   existence of a prior marriage, and provided contradicting details regarding
   her living situation and divorce from Bernard.           Contrary to Njenga’s
   contention, her relationships with Jessica and Bernard were material because
   they formed the basis for the attackers’ motivation and had a natural
   tendency to influence the consideration of her asylum application.
   Moreover, she was provided with an opportunity to explain these
   inconsistencies after the BIA remanded to allow additional testimony
   regarding whether her application was frivolous. On remand, she testified
   and provided a written statement attempting to explain these disparities.
          Njenga’s challenge to the adverse credibility finding similarly fails.
   “[A]n IJ may rely on any inconsistency or omission in making an adverse
   credibility determination as long as the totality of the circumstances
   establishes that an asylum applicant is not credible.” Wang v. Holder, 569
F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and citation omitted).
   As mentioned, there were several inconsistencies in the asylum application
   in addition to the admissions by Njenga. These facts are sufficient to support
   the adverse credibility finding. See id. at 538.
          DENIED.




                                           3